Name: Commission Regulation (EC) No 715/96 of 19 April 1996 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: marketing;  consumption;  economic policy;  agricultural structures and production;  animal product
 Date Published: nan

 20 . 4. 96 EN Official Journal of the European Communities No L 99/ 13 COMMISSION REGULATION (EC) No 715/96 of 19 April 1996 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal (') and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 131 8/93 (2), as last amended by Regulation (EC) No 2895/95 (3), lays down detailed rules for the application of the abovemen ­ tioned Regulation; Whereas Articles 4 and 5 of Regulation (EEC) No 1318/93 lay down time limits for the submission of appli ­ cations for financing with the competent bodies in the Member States for forwarding to the Commission ; Whereas, on account of the crisis arising as a result of the public's concern regarding BSE, the Commission adopted emergency measures; whereas those measures are likely to influence the objectives and strategy of programmes to promote beef and veal; whereas the parties concerned should accordingly be permitted to adapt, where neces ­ sary, such programmes; whereas the time limits referred to above for the current year must therefore be extended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1318/93 is hereby amended as follows: 1 . the second sentence of Article 4 ( 1 ) is replaced by the following: 'However, for 1996, applications may be adjusted up to 30 April 1996.'; 2 . the second sentence of Article 5 ( 1 ) is replaced by the following: 'However, for 1996, it shall forward applications to ­ gether with the corresponding reasoned opinions within 15 days of their receipt.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Comunities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 215, 30 . 7. 1992, p . 57. 0 OJ No L 132, 29. 5. 1993, p. 83 . 3 OJ No L 304, 16. 12. 1995, p . 4.